EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Investors Bancorp, Inc.: We consent to the use of our reports dated March2, 2015, with respect to (i) the consolidated balance sheets of Investors Bancorp, Inc. and subsidiaries (the Company) as of December 31, 2014 and 2013, and the related consolidated statements of income, comprehensive income (loss), stockholders' equity, and cash flows for each of the years in the three-year period ended December 31, 2014 and (ii) the effectiveness of internal control over financial reporting as of December31, 2014, which reports appear in the December31, 2014 annual report on Form 10-K of Investors Bancorp, Inc., incorporated by reference in the Registration Statement on Form S-8. KPMG LLP /s/ KPMG LLP Short Hills, NJ June 22, 2015
